 



Exhibit 10.2
Consulting Agreement
     THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into
effective as of August 15, 2005, by and between THORATEC CORPORATION, a
California corporation (the “Company”), and D. Keith Grossman (“Executive” and,
together with the Company, the “Parties”).
RECITALS
     A. WHEREAS, Executive is currently Chief Executive Officer of the Company;
     B. WHEREAS, Executive desires to transition out of his employment with the
Company so that he may pursue other interests and opportunities; and
     C. WHEREAS, the Company wishes to engage Executive as a consultant for a
period following the termination of his employment with the Company in order to
enable the new Chief Executive Officer to fully run the Company following the
termination of Executive’s employment, and Executive desires to enter into a
consulting relationship with the Company.
     NOW, THEREFORE, in consideration of the foregoing premises and for the
purposes hereinafter set forth and for other good and valuable consideration,
the adequacy and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:
AGREEMENT
     1. Consulting Relationship. Executive agrees that, for a period of nine
(9) months following the date on which his employment with the Company
terminates (the “Separation Date”), Executive will serve as a consultant to the
Company so that the Company may continue to benefit from Executive’s experience
and knowledge of the Company’s operations (the “Consulting Period”). The Company
agrees to retain Executive as a consultant during the Consulting Period on the
terms set forth herein.
     2. Services, Term and Compensation. During the Consulting Period, Executive
shall assist the new Chief Executive Officer as requested by him or her to
enable the new Chief Executive Officer to fully run the Company after the
Separation Date. Executive shall be available to provide consultation to the
Chief Executive Officer and the Company’s Board of Directors at
mutually-convenient times for no more than ten (10) hours per month. As
consideration for such consulting services, Executive shall receive payment for
his services hereunder of Five Thousand Dollars ($5,000) per month, payable at
the end of each month, during the Consulting Period. With respect to any stock
options granted to Executive by the Company, the Parties agree that Executive’s
service as a consultant hereunder constitutes “employment” for purposes of
Section 6.1.7 of the Company’s 1997 Stock Option Plan.
     3. Competitive Activities. Executive expressly acknowledges that, during
the Consulting Period, he will continue to have access to the Company’s trade
secrets and other

1



--------------------------------------------------------------------------------



 



confidential and sensitive information proprietary to the Company. Executive
agrees that during the Consulting Period, Executive shall not advise, consult,
accept employment with, or render services to, directly or indirectly, any
“Company Competitor”, as defined below, whether as a partner, employee,
shareholder, consultant or otherwise, nor shall Executive promote, participate
or engage in any activity on behalf of a Company Competitor (“Competitive
Activities”). For purposes of this Agreement, “Company Competitor” shall be
defined as any company or operating division of a company that is either
developing or marketing a device or devices for mechanical circulatory support
in congestive heart failure patients, designed to compete with any of Thoratec’s
devices in the bridge-to-transplant, destination therapy or postcardiotomy
recovery markets.
During the Consulting Period, Executive may accept employment or become
otherwise involved with any company other than a Company Competitor.
     In the event Executive fails to complete the consulting engagement by
engaging in Competitive Activities in violation of this Agreement, the Company
will have the right to terminate the consulting engagement and shall have no
further obligation to pay Executive any amount pursuant to Section 2, except as
otherwise required by law.
     4. Termination of Consulting Relationship. By their mutual written
agreement, or upon notice of one party to the other of a breach of this
Consulting Agreement, the Company and Executive may end the consulting
relationship described herein at any time prior to the end of the Consulting
Period.
     5. Conflict of Interest. Executive hereby represents and warrants to the
Company that (a) he is not obligated under any other employment, consulting, or
other agreement which would affect the Company’s rights, or Executive’s duties,
under this Agreement and (b) this Agreement is not in conflict with Executive’s
commitments to any entity or person.
     6. Board of Directors. The Company’s Board of Directors shall use its best
efforts, subject to the provisions of the Company’s by-laws, to nominate
Executive as a director of the Company during the Consulting Period; provided,
however, that if Executive engages in Competitive Activities in violation of
this Agreement, and in any event upon the termination of the consulting
relationship for any reason, Executive agrees to resign from the Board
immediately when requested to do so by the Company. During the Consulting Period
and thereafter, Executive shall be compensated for his Company Board of Director
service in the same manner that other non-employee directors are compensated for
such service, with the exception that Employee will not be entitled to the grant
for initial election or appointment provided to new Company Directors under the
1996 Nonemployee Directors Stock Option Plan of Thoratec Corporation.
7. Confidentiality.
          7.1 Protection of Information. Executive shall not, without the prior
written consent of the Company, divulge to unauthorized persons, or use for any
unauthorized purpose, either during or after the Consulting Period, any
Confidential Information (as defined in Section

2



--------------------------------------------------------------------------------



 



7.3 hereof). Executive shall use his best efforts and exercise due diligence to
protect and guard Confidential Information within his possession and/or under
his direct or indirect control.
          7.2 Records. Except as set forth in the Parties’ Amended and Restated
Employment Agreement dated as of August 15, 2005 (the “Amended Agreement”), all
notes, memoranda, reports, drawings, manuals, materials, data and any papers or
records of every kind, and any computers or wireless communications devices,
which are now in Executive’s possession owned by the Company or developed or
generated by Executive in the course of his providing consulting services under
this Agreement that contain Confidential Information shall be the sole and
exclusive property of the Company. Other than any property described in
Section 3.2 of the Amended Agreement, this property shall be surrendered to the
Company upon termination of this Agreement or upon request by the Company at any
time either during or after the termination of the Consulting Period, and no
copies, notes, or excerpts thereof shall be retained by Executive.
          7.3 Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean information as set forth below disclosed
to Executive or known to Executive as a consequence of or through performance of
services for the Company and its subsidiaries or affiliates, whether or not
related to his duties as a consultant to the Company, whether or not in his
capacity as a consultant or director. Such information shall include trade
secrets or any other like information of value relating to the business,
including actual research and development, of the Company or of any corporation,
limited liability company, firm or partnership or other business enterprise
directly or indirectly controlled by or controlling the Company or in which the
Company or any of its affiliates has more than a twenty percent (20%) ownership
interest for which Executive renders services. Information shall be considered,
for purposes of this Agreement, to be confidential if not known publicly, even
though such information has been disclosed to one or more third parties pursuant
to distribution agreements, or other agreements entered into by the Company or
any of its affiliates. For purposes of this Agreement, information shall not be
considered confidential to the extent that such information is or becomes,
through no fault of Executive, part of the public domain, such information is
independently known to Executive, or such information is lawfully furnished to
Executive by a third party without restriction on disclosure.
          7.4 Continuing Obligations. Executive acknowledges that Executive’s
obligations with respect to Confidential Information as set forth in this
Section 7 are continuing and will survive the termination of this Agreement and
the termination of Executive’s consulting relationship with the Company.
     8. Injunctive Relief. The parties hereto agree that damages would be an
inadequate remedy for the Company in the event of a breach or threatened breach
of Section 7 of this Agreement by Executive and, in the event of any such breach
or threatened breach, the Company may, either with or without pursuing any
potential damage remedies, obtain and enforce an injunction prohibiting
Executive from violating this Agreement and requiring Executive to comply with
the terms of this Agreement. The parties hereby agree to submit to the
jurisdiction of the courts of the State of California and the Federal courts of
the United States of America located within the County of Alameda in the State
of California for any action to seek equitable relief.

3



--------------------------------------------------------------------------------



 



     9. Binding Effect. This Agreement shall constitute the respective legal,
valid and binding obligation of Executive and the Company in accordance with its
terms, and shall inure to the benefit of and be binding upon the Company and
Executive and their respective successors and assigns, and Executive’s heirs,
executors and administrators.
     10. Notice. Any notice required or permitted hereunder shall be in writing
and shall be given by personal delivery, facsimile or Unites States mail,
certified or registered with return receipt requested, postage prepaid, and
shall be deemed to have been duly given three (3) days after the mailing or on
the date of service if delivered personally or the first day after transmission
if sent by facsimile to the other party at the following addresses, or such
other address as one party may from time to time give the other in writing:

         
 
  If to the Company:   Thoratec Corporation
 
      Attention: General Counsel
 
      6035 Stoneridge Drive
 
      Pleasanton, CA 94588
 
      Fax: (925) 847-8625
 
       
 
  If to Executive:   D. Keith Grossman
 
      c/o 6035 Stoneridge Drive
 
      Pleasanton, CA 94588
 
      Fax: (925) 847-8625

     11. Captions. The captions to Sections of this Agreement have been inserted
for identification and reference purposes and shall not by themselves determine
the construction or interpretation of this Agreement.
     12. Counterparts. This Agreement may be executed by facsimile and in
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.
     13. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to principles
of conflict of laws.
     14. Entire Agreement, Modification, Costs. This Agreement constitutes the
complete, final and exclusive embodiment of the entire agreement between
Executive and the Company with regard to the subject matter hereof. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Agreement may not be modified or
amended except in a writing signed by Executive and a duly authorized officer of
the Company. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable. The Company shall reimburse
Executive for his costs, expenses, and reasonable attorneys’ fees incurred in
negotiating and finalizing this Agreement.

4



--------------------------------------------------------------------------------



 



     15. Dispute Resolution and Binding Arbitration. If there is any dispute
arising out of or related to interpretation or enforcement of this Agreement
which cannot be settled by good faith negotiation between the parties, such
dispute will be submitted to JAMS for non-binding mediation, and the Company
shall be responsible for paying the mediator’s fees. If complete agreement
cannot be reached within forty-five (45) days of submission to mediation, any
remaining issues in dispute will be submitted to JAMS for final and binding
arbitration pursuant to JAMS Arbitration Rules and Procedures for Employment
Disputes. Notwithstanding any provisions to the contrary found in such
procedures, in the event of final and binding arbitration pursuant to this
paragraph, except for the arbitrator’s fees which the Company shall be
responsible for paying, each party will be responsible for paying its own costs
and attorneys’ fees in connection with the arbitration. The arbitrator shall not
be authorized to award the prevailing party costs and attorneys’ fees, except as
expressly provided by statute. The dispute resolution provision of this
Section 15 is without prejudice to the Company’s right to seek injunctive relief
in a court of law for a breach by Executive of Section 7 hereof as provided in
Section 8 of this Agreement.
 
REMANDER OF PAGE INTENTIONALLY BLANK
 

5



--------------------------------------------------------------------------------



 



Signature Page to Consulting Agreement
dated as of August 15, 2005

            THORATEC CORPORATION
      By:   /s/ J. Donald Hill         J. Donald Hill        Chairman of the
Board     

            AGREED:
      By:   /s/ D. Keith Grossman         D. Keith Grossman           

6